Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 1 of 19

AO 106 (Rev. 04/10) Application for a Search Warrant (requesting AUSAJennifer B. Jordan)

 

UNITED STATES DISTRICT CoURT

for the
Eastem District of Pennsylvania

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. __
black ZTE smartphone cellular telephone l {' 1 {q“{ iv

\/\/\/\/\/\/

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idemijj) the person or describe the
property to be searched and give its location):

 

See Attachment A
located in the Eastem District of Pennsylvania , there is now concealed (identijj) the
person or describe the property to be seized):
See Attachment B

The basis for the search under Fed. R. Crim. P. 41(0) is (check one or more):
d evidence of a crime;
El contraband, fruits of crime, or other items illegally possessed;
d property designed for use, intended for use, or used in committing a crime;
El a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section @Yense Description
21 U.S.C. sec. 846; 21 U.S.C. Conspiracy to distribute a controlled substance, distribution of a controlled substance,
sec. 84l(a)(l); 21 U.S.C. sec. use of a communication facility to engage in distribution of a controlled substance
843
The application is based on these facts:
See Affidavit

ij Continued on the attached sheet.

 

 

El Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set rth on th ed sheet.
v \p'plicant’s signature
Will`\aps`,]¢4 B£gl;cr IV, Special Agent, FBI
` t " Printe`d name and title

Swom to before me and signed in my presence.

Date; 1424 lt§: “ `
Judge’s signature /

City and State; Philadelphia, Pennsylvania _ Ho'norable Elizabeth T. Hey, US Magistrate Judge
Printed name and title

 

 

 

 

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 2 of 19

AFFIDAVIT

I, William J. Becker IV, Special Agent with the Federal Bureau of Investigation (“FBI”),

United States Departrnent of Justice, being duly sworn do hereby depose and state as follows:
INTRODUCTION

1. I am an “investigative or law enforcement officer” within the meaning of Title 18,
United States Code, Section 2501(7), that is, an officer of the United States who is empowered
by law to conduct investigations of and to make arrests for offenses enumerated in Title 18,
United States Code, Section 2516.

`2. I am a Special Agent (“SA”) with the Federal Bureau of Investigation (“FBI”),
Philadelphia Field Division and have been employed by the FBI since March 2017 . I have
received specialized training from the FBI, including training in the investigation and
identification of narcotics traffickers and violent gangs. During my tenure with the FBI, I have
been assigned to the High Intensity Drug Trafficking Area (“HIDTA”)/Safe Streets Violent Drug
Gang Task Force (“SSVDGTF”) of the Philadelphia Division, which investigates, among other
violations of federal law, violent drug gangs and criminal organizations including those involved
in the importation, distribution and manufacturing of controlled substances, Hobbs Act
violations, outlaw motorcycle gangs, and homicides and shootings resulting from the drug trade.
Prior to my employment with the FBI, I served as a Police Officer with the Whitpain Township
Police Department, Montgomery County, Pennsylvania from September 2010 until March 2017 .
During my tenure with the Whitpain Township Police Department, I received specialized
training in narcotics enforcement, and served as a Task Force Officer with the Montgomery
County Drug Task Force. While a police officer and an agent, I have investigated numerous

firearms violations, drug violations, and other related crimes. I have conducted physical and

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 3 of 19

electronic surveillance, debriede confidential sources, analyzed information obtained from
court-authorized pen register and trap and trace intercepts, and participated in the drafting and
execution of search warrants involving these matters. l am an active investigator for the FBl
Gangs and Criminal Enterprise Program in which state and local arrests for drugs and firearms
violations are reviewed and referred for possible federal prosecution. I have specialized training
and experience in drug smuggling and distribution investigations, including but not limited to,
the means and methods used by traffickers to import and distribute drugs, interdiction,
smuggling methods, and the concealment and laundering of proceeds from illicit drug trafficking
activities.

3. I have participated in numerous narcotics investigations, debriefed or participated
in debriefings of numerous of defendants, informants and witnesses who had personal
knowledge regarding major drug trafficking organizations, and have participated in all aspects of
drug investigations, I have participated in all aspects of narcotics investigations including
surveillance, analyzing information obtained from court-authorized pen register and trap and
trace intercepts, Title-III wiretap investigations, and analyzing telephone toll records. Iam
aware that drug traffickers commonly use cellular telephones and other electronic devices in
furtherance of their drug trafficking activities and frequently change cellular telephone numbers
and cellular phones in an effort to thwart law enforcement’s use of electronic surveillance

4. Through my training and experience and the training and experience of the law
enforcement officers involved in this investigation, your affiant is aware that drug traffickers
often use cellular phones, through phone calls, text messages, voice messages and emails, to

arrange for the purchase of illegal narcotics. lam aware that cellular telephones are all

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 4 of 19

identifiable by unique numbers on each phone, including: serial numbers, international mobile
equipment identification (IMEI) numbers, and/or electronic serial numbers (ESN). I know that
drug traffickers commonly maintain in their cellular phones, the contact information of 'co-
conspirators, sources of supply, and customers, such as names or nicknames, phone numbers,
pager numbers, addresses and other identifying information. Additionally, I know that drug
traffickers use cell phones to take pictures of themselves and co-conspirators with drugs,
weapons, cash and drug paraphernalia

6. l make this affidavit in support of an application for a search warrant of a black
ZTE cellular phone, recovered during the arrest of DENNIS HARMON that took place on
September, 11 2017 by Philadelphia Police. The black ZTE cellular telephone is hereafter
referred to as the “TARGET TELEPHONE” which is listed in Attachment A. This application
seeks authority to search for and seize evidence, and fruits and instrumentalities of crimes
against the United States, specifically in violation of Title 21 , United States Code, Sections 846,
843(b) and 84l(a)(1), as described in Attachment B.

7. The probable cause set forth in this affidavit is based upon my personal
knowledge, information provided by a confidential human source (CHS), surveillance conducted
by law enforcement officers involved in this investigation, and the experience and training of law
enforcement officers. Because this affidavit is being submitted for the limited purpose of
establishing probable cause for the search of the TARGET TELEPHONE, I have not set forth
each and every fact learned during the course of this investigation, but only those facts necessary

to establish such probable cause.

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 5 of 19

BACKGROUND OF INVESTIGATION

1. This application is submitted in support of a FBI investigation into a drug violent
trafficking organization, believed to operate primarily in Philadelphia with connections in
California, Las Vegas, and various parts of the United States, including the Eastern District of
Pennsylvania. The United States, including the FBI, is conducting a criminal investigation of the
drug trafficking organization regarding possible violations of Title 21, United States Code,
Sections 846, 841'(a)(l).

2. Since March 2017, the FBI and the Philadelphia Police Department have been
investigating a violent drug trafficking organization known as the Original Block Hustlaz (OBH)
gang and several targets that are believed to be members of the organization, including Abdul
WEST, the leader of the OBH gang. The OBH gang is involved in drug trafficking and violence
primarily in the Philadelphia area. Agents and officers have conducted numerous controlled
narcotics purchase operations from OBH members or subjects believed to be supplied by OBH
members and associates as well as conducted numerous surveillance operations of suspected
narcotics transactions OBH gang members also have a large social media presence which is
monitored by the FBI. Much of the social media activity of the gang members discusses or
suggests the ongoing illegal activities of the gang. Additionally, the Philadelphia FBI and the
Philadelphia Police Homicide unit are currently investigating three homicides and three non-fatal
shootings that are directly related to or carried out by members of the OBH gang. Specifically,
investigators have evidence to believe that one of those homicides was carried out by an OBH
gang member or associate as part of a drug robbery. Drugs from that robbery were later sold to

an FBI confidential informant and are currently evidence in the custody of the FBI.

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 6 of 19

3. As stated in paragraph #2, investigators have conducted numerous controlled
narcotics and a firearm purchase from OBH gang members Confidential Informants and
undercover Law Enforcement Officers utilized cellular telephones to communicate with
members of OBH to arrange and execute these controlled purchase operations.

4. On September ll, 2017, Philadelphia Police Officers conducted a search warrant
in furtherance of a homicide investigation of the address 3234 North Sydenham Street,
Philadelphia, PA, which members of OBH and their associates refer to as “the Mansion.” Inside
the residence officers seized approximately 240 grams of heroin, 65 grams of crack cocaine, 52
grams of methamphetamine, and 1200 grams of marijuana They also located and seized
$8,101.00 in United States Currency and a .45 caliber handgun. Shortly before Police Officers
arrived to secure the residence for the search, FBI surveillance observed, via a pole camera,
ABDUL WEST, DENNIS HARMON, and other individuals known to be OBH members corning
and going from the residence. Upon the arrival of Police Officers, all of the males congregating
around the residence left the area, including WEST and HARMON. HARMON then returned to
the residence not long thereafi;er, and was questioned by Philadelphia Police Officers.
HARMON advised the Officers that he was the only person at the residence and that he was
squatting there. HARMON was also observed, via the pole camera, utilizing a cellular
telephone; this cellular telephone was seized by the Philadelphia Police Departrnent and was
determined to be the TARGET TELEPHONE, identified on Philadelphia Police property receipt
number 3382320. HARMON was then taken into custody and subsequently charged by the
Philadelphia Police Departrnent with Possession with Intent to Deliver (a controlled substance),

as well as additional misdemeanor controlled substance charges.

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 7 of 19

5. On October 17, 2018, DENNIS HARMON and ABDUL WEST were charged in a
Superseding Indictment with violating the following statute: possession with intent to distribute
28 grams or more of a mixture and substance containing a detectable amount of cocaine base
(“crack”), 100 grams or more of a mixture and substance containing a detectable amount of
heroin, and approximately 48 grams of a mixture and substance containing a detectable amount
of methamphetamine

6. During the course of this investigation, law enforcement has executed search
warrants on the phones of co-def`endants in this case which have contained evidence of narcotics
trafficking, including communications regarding police activity at “the Mansion” (3234
Sydenham Street), meetings to exchange drugs and drug proceeds, coordinating deliveries of
narcotics, and protection of stash houses where drugs and drug proceeds are kept.

7. Based on training and experience, your affiant believes that important data ,
recovered from the TARGET TELEPHONE, including the call logs, phone books, contacts
lists, and text messages, will provide valuable information that will further the investigation of
the drug trafficking organization

8. Based on my training and experience, I know that individuals involved in drug
trafficking often maintain more than one phone or more than one SIM card device, in order to
have multiple avenues to facilitate drug trafficking activities, and in an attempt to avoid detection
by law enforcement I am aware that individuals involved in drug trafficking often times utilize
pre-paid cellular telephones which do not maintain specific subscriber information and/or use
phones subscribed to in the name of third person, in order to mask their direct linkage to

telephones utilized in furtherance of drug trafficking activities. Further, those involved in drug

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 8 of 19

trafficking often change SIM cards in order to make it difficult for law enforcement to determine
their records. Based on my training and experience, l know that individuals involved in drug
trafficking also frequently switch telephone numbers and/or phones. Despite the constant
switching of active telephone numbers, drug traffickers often keep old phones,

9. Based on my training and experience, l know that drug traffickers commonly
utilize their cellular telephones to communicate with co-conspirators to facilitate, plan, and
execute their drug transactions F or example, I know that drug traffickers often store contacts
lists, address books, calendars, photographs, videos, and audio files, text messages, call logs, and
voice mails in their electronic devices, such as cellular telephones, to be used in furtherance of
their drug trafficking activities.

10. Based on my training and experience, l know that information stored on cellular
telephones can often be retrieved months or even years later using forensic tools.

11. Specifically, l know that those involved in drug trafficking communicate with
associates using cellular telephones to make telephone calls. If they are unable to reach the party
called, they frequently leave voice mail messages, l am aware that Apple-based and Android-
based phones download voice mail messages and store them on the phone itself so that there is
no need for the user to call in to a number at a remote location and listen to the message. In
addition, l know those involved in drug trafficking communicate with associates using cellular
telephones and tablets to send e-mails and text messages and communicate via social media
networking sites. By analyzing call and text communications, I may be able to determine the
identity of co-conspirators and associated telephone numbers, as well as if there were

communications between associates during the commission of the crimes.

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 9 of 19

12. Furthermore, cellular telephones also contain address books with names,
addresses, photographs and phone numbers of a person’s regular contacts I am aware that drug
traffickers frequently list drug associates in directories, often by nickname, to avoid detection by
others Such directories as the ones likely contained in the seized cellular telephones are one of
the few ways to verify the numbers (i.e., telephones pagers, etc.) being used by specific
traffickers

13. In addition, I know that those involved with drug trafficking often take
photographs or make videos of themselves and their co-conspirators and retain them on their
electronic devices such as cellular telephones This evidence would show associations between
accomplices i.e. photographs of accomplices and/or individuals common to co-conspirators. I
am also aware that drug traffickers often take photographs or make videos of drugs, drug
proceeds and firearms with their cellular telephones and tablets Based on my training and
experience, those who commit these crimes often store these items on their phones in order to
show to associates and/or to upload to social media.

14. Furthermore, based on my training and experience and the training and experience
of other agents, I know that drug traffickers often use a cellular phone’s Internet browser for web
browsing activity related to their drug trafficking activities Specifically, drug traffickers may
use an Internet search engine to explore where banks or mail delivery services are located, or
may use the Internet to make reservations for drug-related travel. In addition, l know that drug
traffickers also use their cellular telephone’s Internet browser to update their social networking

sites in order to communicate with co-conspirators, and to display drugs and drug proceeds or to

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 10 of 19

post photographs of locations where they have traveled in furtherance of their drug trafficking
activities

15. ln addition, drug traffickers sometimes use cellular telephones as navigation
devices, obtaining maps and directions to various locations in furtherance of their drug
trafficking activities These electronic devices may also contain GPS navigation capabilities and
related stored information that could identify where these devices were located.

16. Furthermore, based on my training and experience, forensic evidence recovered
from the review of a cellular telephone can also assist in establishing the identity of the user of
the device, how the device was used, the purpose of its use, and when it was used, In particular,
l am aware that cellular telephones are all identifiable by unique numbers on each phone,
including: serial numbers, international mobile equipment identification numbers (IMEI) and/or
electronic serial numbers (ESN). The search of each phone helps determine the telephone
number assigned to each device, thus facilitating the identification of the phone as being used by
members of the conspiracy. In addition, I arn aware that by using forensic tools,
information/data that users have deleted may still be able to be recovered from the device.

17. Nature of examination Based on the foregoing, and consistent with Rule
41 (e)(2)(B), the warrant I am applying for would permit the examination of the TARGET
TELEPHONE consistent with the warrant. The examination may require authorities to employ
techniques including but not limited to computer-assisted scans of the entire medium, that might
expose many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 11 of 19

ELECTRONIC DEVICES

18, As described above and in Attachment B, this application seeks permission to
search and seize things that the TARGET TELEPHONE might contain, in whatever form they
are stored. As used herein, the term “electronic device” includes any electronic system or device
capable of storing or processing data in digital form, in this case referring specifically to wireless
or cellular telephones

19. Based on my knowledge, training, and experience, as well as information related
to me by others involved in the forensic examination of digital devices, l know that data in
digital form can be stored on a variety of digital devices ln particular, l know that electronic
devices, including cellular telephones used by drug traffickers, are likely to be repositories of
evidence of crimes I know that an electronic device such as a cellular telephone may contain
data that is evidence of how the electronic device was used, data that was sent and received, and
other records that may indicate the nature of the offense.

20. Furtherrnore, I know that electronic devices, such as cellular telephones, can store
information for long periods of time. Examples of such information include text and multimedia
message conversations, call history, voice mail messages, e-mails, photographs and other data
stored on the device, Similarly, I know from my training and experience that when cellular
telephones are used to access the internet, a browser history is also frequently stored for some
period of time on the electronic device, This information can sometimes be recovered with

forensic tools

10

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 12 of 19

21. Based on my experience and training, as well as the experience and training of
other agents, I know that even when a user deletes information from a device, it can sometimes
be recovered with forensics tools

22. Based on my knowledge, training, and experience, as well as information related
to me by agents and others involved in the forensic examination of digital devices, I know that
searching electronic devices can be a highly technical process that requires specific expertise and
specialized equipment There are so many types of electronic devices and software programs in
use today that specialized equipment is sometimes necessary to conduct a thorough search. In
addition, it may be necessary to consult with specially trained personnel who have specific
expertise in the types of electronic devices, operating systems, or software applications that are
being searched. n

23. I am also aware that electronic files or remnants of such files can be recovered
months or even years after they have been downloaded onto a hard drive, deleted, or viewed via
the lnternet. Electronic files saved to a hard drive can be stored for years with little or no cost.
Even when such files have been deleted, they can be recovered months or years later using
readily-available forensics tools Normally, when a person deletes a file on an electronic device,
the data contained in the file does not actually disappear', rather, that data remains until it is
overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space, E, space on a hard drive that is not allocated to an active file or that is
unused after a file has been allocated to a set block of storage space, for long periods of time
before they are overwritten ln addition, a computer’s operating system may also keep a record

of deleted data in a swap or recovery file. Similarly, files that have been viewed on the Internet

11

Case 2:18-mj-0188_4 Dooument 1 Filed 11/20/18 Page 13 of 19

are often automatically downloaded into a temporary directory or cache. The browser typically
maintains a fixed amount of hard drive space devoted to these files and the files are only
overwritten as they are replaced with more recently downloaded or viewed content. Thus the
ability to retrieve residue of an electronic file from a hard drive depends less on when the file
was downloaded or viewed than on a particular user’s operating system, storage capacity, and
computer habits Recovery of residue of electronic files from a hard drive requires specialized
tools and a controlled laboratory environment Recovery also can require substantial time.

24. Although some of the records called for by this warrant might be found in the
form of user-generated documents (such as word processing, picture, and movie files), electronic
devices can contain other forms of electronic evidence as well. In particular, records of how an
electronic device has been used, what it has been used for, who has used it, and who has been
responsible for creating or maintaining records documents programs applications and materials
contained on the electronic devices are, as described further in the attachments called for by this
warrant. Those records will not always be found in digital data that is neatly segregable from the
hard drive image as a whole. Digital data on the hard drive not currently associated with any file
can provide evidence of a file that was once on the hard drive but has since been deleted or
edited, or of a deleted portion of a file (such as a paragraph that has been deleted from a word
processing file). Virtual memory paging systems can leave digital data on the hard drive that
show what tasks and processes on the computer were recently used, Web browsers, e-mail
programs and chat programs often store configuration data on the hard drive that can reveal
information such as online nicknames and passwords. Operating systems can record additional

data, such as the attachment of peripherals, the attachment of USB flash storage devices and the

12

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 14 of 19

times the electronic device was in use, Computer file systems can record data about the dates
files were created and the sequence in which they were created. This data can be evidence of a
crime, indicate the identity of the user of the digital device, or point toward the existence of
evidence in other locations Recovery of this data requires specialized tools and a controlled
laboratory environment, and also can require substantial time.

25. Further, evidence of how an electronic device has been used, what it has been
used for, and who has used it, may be the absence of particular data on an electronic device, For
example, to rebut a claim that the owner of an electronic device was not responsible for a
particular use because the device was being controlled remotely by malicious software, it may be
necessary to show that malicious software that allows someone else to control the electronic
device remotely is not present on the electronic device, Evidence of the absence of particular
data on an electronic device is not segregable from the electronic device, Analysis of the
electronic device as a whole to demonstrate the absence of particular data can require specialized
tools and a controlled laboratory environment, and can require substantial time.

26. Searching for the evidence described in Attachment B may require a range of data
analysis techniques In some cases law enforcement officers and computer analysts may be able
to conduct carefully targeted searches that can locate evidence without requiring a time
consuming manual search through unrelated materials that may be co-mingled with criminal
evidence, ln other cases however, such techniques may not yield the evidence described in the
warrant Criminals can mislabel or hide information encode communications to avoid using key
words attempt to delete information to evade detection or take other steps designed to frustrate

law enforcement searches for information These steps may require agents and law enforcement

13

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 15 of 19

or other analysts with appropriate expertise to conduct more extensive searches such as scanning
storage areas unrelated to things described in Attachment B, or perusing all stored information
briefly to determine whether it falls within the scope of the warrant ln light of these difficulties
law enforcement intends to use whatever data analysis techniques appear necessary to locate and
retrieve the evidence described in Attachment B.
SUMMARY AND CONCLUSION

27. Based on the foregoing facts your affiant believes that there is probable cause
that the fruits and/or evidence of crimes specifically, violations of Title 21 , United States Code,
Sections 846, 843 and 841, as enumerated in Attachment B, will be found in the information
stored in the TARGET TELEPHONE. This phone has remained in the custody of the
Philadelphia Police Departrnent, in the Eastern District of Pennsylvania, since being recovered
on or about September l l, 2017, and was transferred to the custody of FBI Philadelphia on
November 2, 2018. Accordingly, l respectfully request that the Court issue a warrant to search
the TARGET TELEPHONE. Because this search will not involve any intrusion on any physical
location and seeks to search a telephone already in law enforcement custody, your affiant
requests permission to conduct the search of the TARGET TELEPHONE at any time of the day

or night

14

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 16 of 19

Your affiant declares under penalty of perjury that the foregoing is true and correct to the

best of his knowledge and belief, and that this declaration was executed on:

 

wnliarmr€rv, special Agent

Federal Bureau of Investigation

Sworn and/subscribed before me
this 20 day of November, 2018.

 

rioNeMBLE ELIZABETH T.
United States Magistrate Judge

15

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 17 of 19

ATTACHMENT A: “TARGET TELEPHONE” TO BE SEARCHED

A black ZTE smartphone, currently in the custody of the Federal Bureau of lnvestigation

Philadelphia, PA.

16

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 18 of 19

ATTACHMENT B
ITEMS TO BE SEIZED
The telephones listed in Attachment A may be searched for evidence of the following
violations: conspiracy to distribute a controlled substance in violation of Title 21 , United States
Code, Section 846; distribution and possession with intent to distribute, a controlled substance in
violation of Title 21 , United States Code, Section 841(a)(l); and use of communication facilities
to facilitate narcotics trafficking offenses in violation of Title 21, United States Code, Section

843, including:

a. Electronic communications relating to the criminal activity,

b. Telephone or address directory entries consisting of names addresses telephone
numbers; logs of telephone numbers dialed, telephone numbers of incoming,
outgoing or missed calls text messages, schedule entries stored memoranda,
videos social networking sites and digital photographs

c. Lists of customers and related identifying information

d. Types, amounts and prices of drugs trafficked as well as dates places and
amounts of specific transactions

e. Any information related to sources of controlled substances including names
addresses phone numbers, and any other identifying information

f. Any information related to the methods of trafficking in controlled substances

g. Any information recording domestic and international schedule or travel related to
the described criminal activity, including any information recording a nexus to
airport facilities airport security, or airlines

h. All bank records checks credit cards credit card bills account information and

other financial records

17

Case 2:18-mj-01884 Dooument 1 Filed 11/20/18 Page 19 of 19

All data that has been manually programmed into a GPS navigation system, as
well as data automatically stored by the GPS navigation system,

Stored memoranda; stored text messages including drafis; stored voicemail
messages; stored electronic mail; stored photographs stored audio; and stored
video,

Evidence of the presence or absence of software that would allow others to
control the device, such as viruses, Trojan horses and other forms of malicious
sof°cware, as well as evidence of the presence or absence of security software
designed to detect malicious software,

Evidence of the attachment of other devices

Evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the device,

Evidence of the times the device was used,

Passwords, encryption keys and other access devices that may be necessary to
access any of the devices,

Records of or information about Internet Protocol addresses used by the device,
Records of or information about the device’s Internet activity, including firewall
logs caches, browser history and cookies “bookrnarked” or “Favorite” web
pages search terms that the user entered into any Internet search engine, and
records or user-typed web addresses as well as evidence of the posting of videos
photos or any material relevant to these crimes to any social networking site.
Evidence of user attribution showing who used or owned the electronic devices at
the time the things described above were created, edited, or deleted, such as logs
phonebooks, saved usernames and passwords, documents and browsing history;
any other information pertaining to the possession receipt and/or distribution of

narcotics that were transmitted, stored, or received using the item to be searched.

18

